Title: VI. Opinion of the Secretary of State, 4 March 1791
From: Jefferson, Thomas
To: Washington, George


On view and consideration of the testimonies in favour of Mr. Anderson’s character, they appear to me to place it on high ground. Against this there is no testimony but that of Mr. Jaquet, which being contradicted by his own former testimony and by the person who committed it to writing, and who seems to have been made acquainted by the subject of it, I should estimate it at nothing, and certainly as not sufficient to oppose the whole current of evidence which has been produced in favour of Mr. Anderson.

Th: JeffersonMar. 4. 1791.

